DETAILED ACTION

This action is in response to the arguments and amendments filed on 7/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronson et al. (US 2018/0006566) in view of Macfarlene (US Patent 8830702). 	Regarding claim 1, Bronson et al. discloses (see fig. 4a)  a control method of controlling a resonance type power conversion device including a voltage resonance circuit, the voltage resonance circuit comprising: a choke coil (Lrfca) connected to input power supply (Vbus); a first switching element (Q1) connected to the choke coil (connection to Lrfca); a capacitor (Cshunta) connected in parallel to the first switching element (connection to Q1); and a resonance circuit (LC) connected between a connection point (Swa) and an output terminal (output terminal connected to RLoad), the connection point being a point at which the choke coil and the first switching element are connected (Lrfca and Q1 are connected to Swa). 	Bronson et al. does not disclose detecting a polarity of current flowing through a parallel circuit connected in parallel to the first switching element by using a sensor included in the voltage resonance circuit; and adjusting a timing for turning on the first switching element depending on a polarity of the current detected by the sensor, such that the timing for turning on the first switching element matches a timing when ZVS (zero voltage switching) is satisfied	Macfarlene discloses (see fig. 8) detecting a polarity of current flowing through a parallel circuit (current flowing through Cres/Rz) connected in parallel to a first switching element (parallel connection to T1) by using a sensor (Rz) included in a voltage resonance circuit (Rz is included in the circuit shown in fig. 8); and adjusting a timing for turning on the first switching element depending on a polarity of the current detected by the sensor (operation of IC1 controlling the turn on operation of T1 based on the polarity, see column 8 lines 47- column 19 line 18), such that the timing for turning on the first switching element matches a timing when ZVS (zero voltage switching) is satisfied (see column 8 line 47- column 19 line 18, which states “The current through Cres/Rz is monitored by IC1 as before such that when it starts to flow positively again the output of IC1 goes low, triggering the R-S flip-flop to turn on T1 via R5 at zero voltage across T1, and therefore without switching loss or EMI noise”).  	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Bronson et al. to include the method of Macfarlene because it provides for a control means that mitigates potential switching losses and reduces noise, thus increasing operational efficiencies. 	Regarding claim 8, Bronson et al. discloses resonance type power conversion device comprising: a choke coil (Lrfca) connected to an input power supply (Vbus); a first switching element (Q1) connected to the choke coil (C1 connection to Lrfca); a capacitor (Cshunta) connected in parallel to the first switching element (parallel connection to Q1); a voltage resonant circuit having a resonant circuit (L/C) connected between a connection point (Swa) and an output terminal (output terminal that’s connected to RLoad), the connection point being a point at which the choke coil and the first switching element are connected (Lrfca and Q1 are connected to Swa). 	34PCT/IB2018/000567PN18029FBronson et al. does not disclose a sensor for detecting a current flowing in a parallel circuit included in the voltage resonant circuit; and a controller for controlling the first switching element, wherein the parallel circuit is connected in parallel to the first switching element, and the controller is configured to adjust a timing for turning on the first switching element depending on a polarity of the current detected by the sensor, such that the timing for turning on the first switching element matches a timing when ZVS (zero voltage switching) is satisfied 	Macfarlene discloses (see fig. 8) a sensor (Rz) for detecting a current flowing in a parallel circuit (Cres/Rz parallel connection to T1) included in a voltage resonant circuit (Rz is included in the circuit shown in fig. 8); and a controller (IC1) for controlling a first switching element (T1), wherein the parallel circuit is connected in parallel to the first switching element (Cres/Rz is in parallel with T1), and the controller is configured to adjust a timing for turning on the first switching element depending on a polarity of the current detected by the sensor (operation of IC1 controlling the turn on operation of T1 based on the polarity, see column 8 lines 47- column 19 line 18), such that the timing for turning on the first switching element matches a timing when ZVS (zero voltage switching) is satisfied (see column 8 line 47- column 19 line 18, which states “The current through Cres/Rz is monitored by IC1 as before such that when it starts to flow positively again the output of IC1 goes low, triggering the R-S flip-flop to turn on T1 via R5 at zero voltage across T1, and therefore without switching loss or EMI noise”). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Bronson et al. to include the features of Macfarlene because it provides for a control means that mitigates potential switching losses and reduces noise, thus increasing operational efficiencies.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronson et al. (US 2018/0006566) in view of Macfarlene (US Patent 8830702) and Ikeda et al. (US Patent 9112429). 	Regarding claim 5, Bronson et al. does not disclose detecting a temperature of the first switching element in a state in which the first switching element turns on at a timing of a predetermined period; changing the timing for turning on the first switching element from the timing of the predetermined period when the detected temperature of the first switching element is equal to or greater than a predetermined temperature threshold; and33PCT/IB2018/000567PN18029F not changing the timing for turning on first switching element from the timing of the predetermined period when and the detected temperature of the first switching element is less than the predetermined temperature threshold. 	Ikeda et al. discloses (see fig. 1) detecting a temperature of a first switching element in a state in which the first switching element turns on at a timing of a predetermined period (see column 8 lines 45-63); changing the timing for turning on the first switching element from the timing of the predetermined period when the detected temperature of the first switching element is equal to or greater than a predetermined temperature threshold (see column 8 lines 45-63, which states that the energization time of FET1a becomes shorter if the detected temperature is above a threshold); and33PCT/IB2018/000567 PN18029Fnot changing the timing for turning on the first switching element from the timing of the predetermined period when and the detected temperature of the first switching element is less than the predetermined temperature threshold (If a high temperature is not detected, the operation of FET1a is normal). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Bronson et al. to include the features of Macfarlene because it provides for a control means that mitigates the effects of high temperatures, thus increasing operational efficiencies. 
Allowable Subject Matter
Claims 2-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 7/25/2022 have been fully considered but they are not persuasive. 	Regarding claims 1 and 8, the applicant argues that “However, Macfarlene does not disclose the above-noted feature (i) of "adjusting a timing for turning on the first switching element depending on a polarity of the current detected by the sensor such that the timing for turning on the first switching element matches a timing when ZVS (zero-volt switching) is satisfied," (emphasis added) as recited in amended claim 1. More particularly, the Office Action alleges that "Macfarlene discloses (see fig. 3) detecting a polarity of current flowing through parallel circuit (Cres) connected in parallel to a first switching element (T1) by using a sensor (Rz) included in a voltage resonance circuit (Rz is included in the circuit shown in fig. 3); and controlling an operating condition of the first switching element depending on a polarity of the current detected by the sensor (operation of ICl controlling the operation of T1 based on the polarity. See claim 1)." See page 5 of the Action. Claim 1 of Macfarlene recites: A method of zero voltage switching for power factor control, the method comprising the steps of: (a) providing a capacitor in parallel with a switching device; (b) detecting the polarity of the current through the capacitor; (c) operating the switch responsive to a change in the polarity of the current through the capacitor; and-8- 4890-5891-4600.1Atty. Dkt. No. 111178-0125altering a peak current in the switching device responsive to a comparison between an output voltage or current from a storage capacitor and a reference voltage or current. (Emphasis added) That is, claim 1 of Macfarlene discloses altering a peak current in the switching device, which does not satisfy "adjusting timing for turning on the first switching element" (emphasis added) as recited in amended claim 1. Moreover, Macfarlene discloses a method of zero voltage switching by "regulating the output voltage or current which are compared with a voltage or current reference to give an error which alters the peak current in the switching device, ... so that switching occurs at close to zero voltage across the switching device ..." (emphasis added; see col. 2, lines 35-40 of Macfarlene). Macfarlene's method of zero voltage switching does not satisfy the above-noted feature (i) of "adjusting timing for turning on the first switching element depending on a polarity of the current detected by the sensor such that the timing for turning on the first switching element matches timing when ZVS (zero-volt switching) is satisfied,," emphasis added) as recited in amended claim 1. Furthermore, even assuming, arguendo, that a skilled person were to combine Bronson and Macfarlene in the manner suggested by the Office Action, the combination would still fails to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide. Therefore, because Bronson and Macfarlene, whether taken alone or in combination (and Applicant does not acquiesce in the asserted reasons for combining), fail to teach the feature (i) of amended claim 1, amended claim 1 is patentable over the cited references. While reciting their own scope, amended independent claim 8 recites features that provide patentability over Bronson and Macfarlene for reasons analogous to claim 1 above. -9-4890-5891-4600.1Atty. Dkt. No. 111178-0125Accordingly, the 35 U.S.C. § 103 rejections of claims 1 and 8 should be reconsidered and withdrawn”. 	The examiner does not agree with the applicant’s arguments regarding Macfarlene reference. Column 8 line 47- column 19 line 18 of Macfarlene states “The current through Cres/Rz is monitored by IC1 as before such that when it starts to flow positively again the output of IC1 goes low, triggering the R-S flip-flop to turn on T1 via R5 at zero voltage across T1, and therefore without switching loss or EMI noise”. Therefore Macfarlene does disclose (see fig. 8) adjusting a timing for turning on the first switching element depending on a polarity of the current detected by the sensor (operation of IC1 controlling the turn on operation of T1 based on the polarity, see column 8 lines 47- column 19 line 18), such that the timing for turning on the first switching element matches a timing when ZVS (zero voltage switching) is satisfied (see column 8 line 47- column 19 line 18, which states “The current through Cres/Rz is monitored by IC1 as before such that when it starts to flow positively again the output of IC1 goes low, triggering the R-S flip-flop to turn on T1 via R5 at zero voltage across T1, and therefore without switching loss or EMI noise”). Furthermore, the motivation for the combination of Bronson et al. and Macfarlene is not from the Applicant’s disclosure, but rather from Macfarlene which states a reduction of switching losses and EMI noise (see 8 line 47- column 19 line 18).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838